WEIDNER, J.,
In this divorce action, it appears that a prior action in divorce was commenced on April 12, 1971, to May term, 1971, no. 707, in the Court of Common Pleas of Cumberland County, Pa. However, an authenticated copy of the record in that action was not introduced into evidence. Instead, a copy of the complaint was introduced into the record. The best evidence of the facts as to prior action in divorce is a properly authenticated copy of the record and not merely the testimony of plaintiff: Raub v. Raub, 16 Cumb. L. J. 53 (1965).
Since we believe that the record can be corrected, we will return the matter to the master so that plaintiff may be afforded an opportunity to amend the complaint and present proper proof regarding the prior action.
If such is done, the master may return his report directly to the court without replacing it on the argument list.
*369ORDER OF COURT
And now, May 16, 1972, at 9:15 a.m., for the reasons given, the above matter is resubmitted to the master for further proceedings consistent with the foregoing opinion.